Citation Nr: 0314467	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-02 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased initial rating for residuals of 
left knee injury with chondromalacia of the patella, 
currently assigned two separate 10 percent ratings.

Entitlement to an increased initial rating for a compression 
fracture, L2, with degenerative joint disease, of the 
lumbosacral spine, currently assigned a 20 percent rating.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision granted service connection for 
left knee and back disabilities and assigned initial 
noncompensable ratings.  An August 2000 supplemental 
statement of the case (SSOC) granted two separate initial 10 
percent ratings for residuals of an injury of the left knee, 
with chondromalacia of the patella and an initial 20 percent 
rating for a compression fracture, L2, with degenerative 
joint disease, of the lumbosacral spine.  As these ratings 
are not the full benefits sought, the issues remain on 
appeal.

In September 2002 the Board remanded the claim to the Waco RO 
with instructions to schedule the veteran for a hearing 
before a Veterans Law Judge to be held at the RO.  The claim 
has since come under the jurisdiction of the Nashville RO.  
The Nashville RO scheduled the veteran for a hearing before a 
Veterans Law Judge to be held at the RO in April 2003.  The 
veteran did not report for the hearing.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5102, 5103, 5103A (2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence the claimant is to provide and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c).

Under the expanded duties of the VCAA, the VA is obligated to 
try and obtain records of relevant medical treatment from VA 
health facilities if those records are sufficiently 
identified by the veteran.  See 38 U.S.C.A. § 5103A.  The 
Board notes that in a February 1998 statement the veteran 
reported receiving treatment at the Temple, Texas and 
Jackson, Mississippi VAMCs.  Those treatment records are not 
currently associated with the claims file.


Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:



1.  The RO should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may 
possess additional records pertinent to 
his claims.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure any outstanding VA treatment 
reports, including those from the 
Temple, Texas and Jackson, Mississippi 
VAMCs.


2.  Review the claims file and ensure 
that no other notification or 
development action, in addition to 
that directed above, is required by 
the VCAA.  If further action is 
required, undertake it before further 
adjudication of these claims.

3.  Readjudicate the veteran's claims 
on appeal, with application of the 
appropriate laws and regulations and 
consideration of any additional 
information obtained.

4.  If the decision with respect to 
the claims remains adverse to the 
veteran, he should be furnished with 
SSOC and afforded a reasonable period 
of time within which to respond.  The 
SSOC should include citation to 
38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.156(a), and 
3.159(a) (2002).


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




